Citation Nr: 0113782	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  96-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to a rating greater than zero percent for 
degenerative changes of the cervical spine from September 1, 
1994, to August 13, 1996.

2.  Entitlement to a rating greater than 20 percent for 
degenerative changes of the cervical spine and both great 
toes from August 13, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 until 
August 1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1996 
rating decision which granted service connection for 
degenerative changes of the cervical spine, rated 
noncompensably disabling from September 1, 1994.  By a 
January 1997 rating decision, service connection for 
degenerative changes of both great toes was established and, 
for rating purposes, was included as part of the service-
connected cervical spine disability.  A 10 percent rating was 
granted from August 13, 1996.  By an August 1997 rating 
decision, the disability evaluation for the service-connected 
degenerative changes of the cervical spine and great toes was 
increased to 20 percent, effective from August 13, 1996.  

Other issues were also developed for appellate review, namely 
entitlement to service connection for a heel disorder, 
headaches, and a low back disorder, as well claims for higher 
ratings for tinnitus and dermatophytosis of the feet.  These 
issues were addressed by the Board in a May 1999 decision.  
The claim for a higher rating for cervical spine and 
bilateral great toe arthritis was remanded by the Board for 
further evidentiary development.  

At this point it should be noted that the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original award.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, in light of the "staged" ratings 
assigned by the regional office (RO)-zero percent from 
September 1994 for cervical spine arthritis and 20 percent 
from August 1996 for cervical spine and bilateral great toe 
arthritis, the Board has characterized the issues as listed 
on the title page above.



REMAND

When this case was before the Board in May 1999, it was noted 
that the 20 percent rating was assigned by the August 1997 
rating decision by applying the provisions of 38 C.F.R. 
§ 4.71a (Diagnostic Code 5290) (1997).  Implicit in such an 
action was the finding that the veteran had disability 
affecting the cervical spine that amounted to "moderate" 
limitation of motion.  38 C.F.R. §§ 4.27, 4.71a (Diagnostic 
Code 5290) (1997).  Indeed, in a supplemental statement of 
the case dated in August 1997, the RO indicated that a higher 
rating would not be assignable unless there was "severe" 
limitation of motion.  Id.  Additionally, with respect to the 
neck, it was noted that an examination had revealed 
complaints of exacerbations of pain and numbness, and that 
the examiner had indicated that the veteran would experience 
increased difficulty with flare-ups.  Consequently, it 
appeared that the RO had based the 20 percent rating on 
application of Diagnostic Code 5290 with consideration of the 
functional losses the veteran experienced as a result of pain 
and flare-ups.  38 C.F.R. §§ 4.40, 4.45 (1997).  

In October 1999, a VA examiner indicated that the veteran may 
indeed experience decreased range of motion with flare-ups, 
but the examiner reported that such a decrease could not be 
quantified without further examination.  Additionally, it was 
noted that degenerative changes of the great toes had caused 
a diminishing range of motion that might eventually lead to a 
diagnosis of hallux rigidus.  Nevertheless, it was still 
noted that he had some functional range in his toes.  What is 
significant about such findings is what they do not include.  
As noted above, when the case was previously remanded, the RO 
was instructed to have the examiner say whether the 
functional difficulties experienced by the veteran were 
tantamount to hallux valgus or hallux rigidus, or other 
disabling problem ratable under 38 C.F.R. Part 4.  
Unfortunately, the examiner stopped short of providing the 
requested opinion.  Consequently, the Board finds that 
further evidentiary development is required to obtain the 
evidence necessary to rate the veteran's neck and toe 
disabilities.  

It is especially important that this case be again reviewed 
by the RO, not only because of the development sought in the 
Board's prior remand, but because a 

significant change in the law enacted during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the new notice and duty to 
assist provisions.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change even requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  In 
order to ensure that the veteran in this case is afforded all 
the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, a remand is required.  


This case is REMANDED for the following actions:

1. The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain relevant 
records of treatment the veteran may 
have received since the October 1999 VA 
examination. 

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his service-
connected arthritis.  The physician 
should review the claims folder and 
examine the veteran.  The physician 
should indicate in the report of the 
examination whether the veteran has 
disability of either great toe that--
with consideration of pain and other 
functional loss such as that which 
occurs during flare-ups--is tantamount 
to hallux valgus or hallux rigidus, or 
to anterior metatarsalgia, or to 
"moderate," "moderately severe," or 
"severe" malunion or nonunion of tarsal 
or metatarsal bones, or to "moderate," 
"moderately severe," or "severe" foot 
injury.  Whether arthritis appears in 
any other joint(s) should also be noted.  
If so, findings necessary to apply the 
rating criteria for the affected 
joint(s) should be made.  


3.  The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  
Consideration should be given to whether 
separate ratings are warranted for the 
affected joints.  Consideration should 
also be given to whether "staged" 
ratings beyond those already established 
should be awarded.  Fenderson, supra.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


